Exhibit 10.5

AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT

This AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT (this “Amendment”) is dated as
of April 15, 2008 by and among INTERNATIONAL TEXTILE GROUP, INC., a Delaware
corporation (the “Company”), and the Purchasers signatory hereto. Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them in the Note Purchase Agreement (as hereinafter
defined).

R E C I T A L S:

WHEREAS, the Company and the Purchasers entered into that certain Note Purchase
Agreement dated as of June 6, 2007 (as amended, supplemented, restated or
otherwise modified from time to time, the “Note Purchase Agreement”);

WHEREAS, the Company and certain of its Subsidiaries intend to consummate a
corporate reorganization, the timing and details of which are more particularly
described in the ASCI Reorganization Step Plan (as defined in the Note Purchase
Agreement (as amended hereby));

WHEREAS, in connection with the ASCI Reorganization (as defined in the Note
Purchase Agreement (as amended hereby)), the Company has requested and the
Purchasers party hereto have agreed to certain waivers and amendments to the
Note Purchase Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1 Amendment to Section 8.1(c). Section 8.1(c) of the Note Purchase Agreement is
hereby amended by adding to the end thereof the following:

“For purposes of the financial reporting contemplated pursuant to Sections
8.1(a)(iii), 8.1(b)(iii), and 8.1(c)(iii), the ASCI Reorganization shall be
deemed to have been consummated on January 1, 2008.

2 Amendment to Section 10.7. Section 10.7 of the Note Purchase Agreement is
hereby amended and restated to read in its entirety as follows:

 

  “10.7 Corporate Separateness.

The Company will, and will cause each of its Subsidiaries to, comply with
Section 4.15 of the Senior Credit Agreement and Clause 27.34 of the BST Credit
Agreement, each as in effect on the date of the First Amendment after giving
effect to the BST Amendment and the ITG Senior Amendment (regardless of any
further amendment, modification, refinancing or termination of either of the
Senior Credit Agreement or the BST Credit Agreement), except as the Required
Holders shall otherwise consent to in writing. For purposes of this Agreement,
and notwithstanding anything in the Senior Credit Agreement or the BST Credit



--------------------------------------------------------------------------------

Agreement to the contrary, (a) clause (iv) of the final proviso of Section 4.15
of the Senior Credit Agreement and clause (v) of the final proviso of
Section 27.34 of the BST Credit Agreement shall be disregarded, (b) each
reference to ‘Permitted Reorganization Transaction’ or ‘Permitted Reorganization
Transactions’ in Section 4.15 of the Senior Credit Agreement or Section 27.34 of
the BST Credit Agreement shall be deemed to be a reference to the ASCI
Reorganization and (c) clause (iii) of the final proviso of Section 4.15 of the
Senior Credit Agreement and clause (iii) of the final proviso of Section 27.34
of the BST Credit Agreement shall each be disregarded.”

3 Amendment to Section 11.1. Section 11.1 of the Note Purchase Agreement is
hereby amended and restated to read in its entirety as follows:

 

  “11.1 Transactions with Affiliates.

Except for the transactions described on Schedule 6.19, the Company will not,
and will not permit any Subsidiary to, enter into directly or indirectly any
transaction or group of related transactions (including, without limitation, the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than (i) any transaction between any
members of the ITG Group, (ii) any transaction between members of the BST Group,
(iii) any transaction between any member of the ITG Group and any member of the
BST Group to the extent such transaction is permitted by a specific exception to
Section 4.15 of the Senior Credit Agreement or Clause 27.34 of the BST Credit
Agreement, in each case defined and modified in the same manner set forth in
Section 10.7, (iv) any transaction constituting part of the ASCI Reorganization
and (v) any Asset Disposition or Investment between a member of the ITG Group
and any Project Subsidiary to the extent permitted by Sections 11.6 and 11.7,
respectively), except in the Ordinary Course of Business pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.”

4 Amendment to Section 11.2. Section 11.2 of the Note Purchase Agreement is
hereby amended and restated to read in its entirety as follows:

 

  “11.2 Merger, Consolidation, etc.

 

  (a)

The Company shall not, and shall not permit any of its Subsidiaries to, merge,
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except (a) any Subsidiary of the Company may merge with, or dissolve
or liquidate into, the Company or another Subsidiary of the Company; provided,
that, if the Company is a constituent entity in such merger, dissolution or
liquidation, the Company

 

2



--------------------------------------------------------------------------------

 

shall be the continuing or surviving entity; (b) any merger or consolidation
that constitutes a Permitted Acquisition; (c) any such merger, consolidation,
conveyance, transfer, lease or other disposition constituting part of the ASCI
Reorganization; and (d) any Subsidiary of the Company may be converted
(including by way of merger) from a corporation to a limited liability company
or from a limited liability company to a corporation.

 

  (b) Notwithstanding clause (a) above, the Company shall not permit BST or any
of its Subsidiaries to, merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except (a) any Subsidiary of
BST may merge with, or dissolve or liquidate into, BST or another Subsidiary of
BST; provided, that, if BST is a constituent entity in such merger, dissolution
or liquidation, BST shall be the continuing or surviving entity; (b) any merger
or consolidation that constitutes a BST Permitted Acquisition; (c) any such
merger, consolidation, conveyance, transfer, lease or other disposition
constituting part of the ASCI Reorganization; and (d) any Subsidiary of BST may
be converted (including by way of merger) from a corporation to a limited
liability company or from a limited liability company to a corporation.”

5 Amendment to Section 11.4. Section 11.4 of the Note Purchase Agreement is
hereby amended by deleting the last paragraph thereof and replacing such
paragraph in its entirety as follows:

“In addition to the foregoing, the Company will not permit any member of the BST
Group to, directly or indirectly, create, incur, assume, guarantee, or otherwise
become directly or indirectly liable with respect to, any Indebtedness to, or
Contingent Obligations arising from guarantees of obligations of, the Company,
any Subsidiary of the Company or any Affiliate of the Company that is not a
Member of the BST Group.”

6 Amendment to Section 11.6. Section 11.6 of the Note Purchase Agreement is
hereby amended and restated to read in its entirety as follows:

 

  “11.6 Asset Sales.

The Company will not, and will not permit any Subsidiary to, make any Asset
Disposition, except (i) the Asset Dispositions described on Schedule 11.6
hereof, (ii) additional Asset Dispositions of the Company and its Subsidiaries
(other than BST and its Subsidiaries) in an aggregate amount (excluding the
amount of any Asset Dispositions described on Schedule 11.6) based on Fair
Market Value not to exceed: (a) with respect to the period from the Closing Date
through December 31, 2007, $6,420,000, or (b) during any fiscal year thereafter,
$11,000,000, and with respect to which, subject to the mandatory prepayment
provisions set forth in Section 9.3, the Company or such Subsidiary intends to
apply the Net Proceeds Amount arising from any such Transfer under clauses
(a) or (b) hereof to a Debt Prepayment Application

 

3



--------------------------------------------------------------------------------

or to reinvestments in the Company or such Subsidiary (in the form of capital
expenditures or otherwise) within 365 days after such Transfer, and the Company
or such Subsidiary applies such Net Proceeds Amount within such period,
(iii) Asset Dispositions constituting part of the ASCI Reorganization, and
(iv) Asset Dispositions of BST and its Subsidiaries in an aggregate amount based
on Fair Market Value not to exceed €4,000,000 per fiscal year of BST.

Notwithstanding the foregoing, the Company will not, and will not permit any
Subsidiary to, make any Asset Disposition to any Project Subsidiary (other than
any Asset Disposition consisting of an equity Investment in, or loan
constituting WLR Subordinated Indebtedness to, any such Project Subsidiary, by
(i) WLR or any WLR Affiliate or (ii) the Company with the proceeds of an equity
Investment in, or loan constituting WLR Subordinated Indebtedness to, the
Company by WLR or any WLR Affiliate) if, on the date of such proposed Transfer,
a default then exists in respect of any Indebtedness owing by such Project
Subsidiary.

Notwithstanding anything to the contrary herein, the Company will not make any
Asset Disposition or Transfer of any Pledged Collateral (as defined in the
Pledge Agreement).”

7 Amendment to Section 11.7. Section 11.7 of the Note Purchase Agreement is
hereby amended by deleting the word “and” at the end of clause (m), deleting the
“.” at the end of clause (n) and replacing it with “; and” and the adding the
following clause (o) as the last clause thereof:

“(o) Investments constituting part of the ASCI Reorganization.”

8 Amendment to Section 11.8. Section 11.8 of the Note Purchase Agreement is
hereby amended by deleting the word “and” at the end of clause (c), deleting the
“.” at the end of clause (d) and replacing it with “; and” and the adding the
following clause (e) as the last clause thereof:

“(e) BST and its Subsidiaries may declare and make dividends or other
distributions payable solely in Stock or Stock Equivalents to the Company in
connection with consummation of the ASCI Reorganization.”

9 Amendment to Section 12.

(a) Section 12(k) of the Note Purchase Agreement is hereby amended and restated
to read in its entirety as follows:

 

  “(k) As of the last day of any fiscal quarter ending on or after December 31,
2008, (i) the Leverage Ratio is greater than 5.00:1.00 and (ii) BST EBITDA for
the four fiscal quarter period ending on the respective dates set forth below is
less than the amount set forth opposite such date:

 

Fiscal Quarter Ending:

   Minimum BST EBITDA

December 31, 2008

   $ 41,000,000

 

4



--------------------------------------------------------------------------------

March 31, 2009

   $ 43,000,000

June 30, 2009

   $ 46,000,000

September 30, 2009

   $ 50,000,000

December 31, 2009 and the last day of each fiscal quarter thereafter

   $ 52,500,000

(b) Section 12 of the Note Purchase Agreement is hereby amended by adding the
following clause (l) as the last clause thereof:

 

  “(l) As of the last day of any fiscal quarter, the BST Debt Cover is greater
than the ratio set forth below during the corresponding periods set forth below:

 

Period:

   Ratio

From the Closing Date to and including December 31, 2008

   4.45:1.00

From January 1, 2009 to and including March 31, 2009

   3.60:1.00

From April 1, 2009 to and including June 30, 2009

   3.30:1.00

From July 1, 2009 to and including September 30, 2009

   3.25:1.00

On and after October 1, 2009

   3.00:1.00

10 Amendment to Schedule B.

(a) Schedule B of the Note Purchase Agreement is hereby amended by adding the
following defined terms to Schedule B in the proper alphabetical order:

“ASCI Reorganization” means the series of transactions effected by ITG among
itself and certain of its Subsidiaries and BST and its subsidiaries as described
in the ASCI Reorganization Step Plan.

“ASCI Reorganization Step Plan” means the step plan dated April 11, 2008
entitled “ITG Legal Entity Realignment” prepared by Ernst & Young and attached
to the First Amendment as Exhibit A, as such step plan may be modified from time
to time so long as in the case of any such modification that is materially
adverse to the holders of the Notes or that would result in any transaction,
event or occurrence prohibited under this Agreement to become permitted
hereunder, the Required Holders have approved such modification.

 

5



--------------------------------------------------------------------------------

“BST Amendment” means the BST Amendment and Restatement Agreement dated as of
April [    ], 2008 by and among BST, the various Subsidiaries of BST party
thereto, and the various agents named therein.

“BST Amendment Transaction Costs” means all fees, costs and expenses (including
any legal, tax and accounting fees) incurred (or required to be paid) by BST or
any other member of the BST Group in connection with the BST Amendment.

“BST Convertible Note” means the Convertible Subordinated Promissory made by BST
in favor of the Company to be issued by BST in connection with the ASCI
Reorganization pursuant to Step 9 of the ASCI Reorganization Step Plan.

“BST Intercompany Obligations” means the obligations owing by Automotive Safety
Components International, Inc., a Delaware corporation, or any of its
Subsidiaries, to any member of the ITG Group and referred to in Schedule 1 to
the First Amendment, including, without limitation, all accrued and upaid
non-cash interest in respect of any such obligations.

“BST Redeemable Preferred Shares” means the redeemable membership units of BST
issued to the Company upon conversion of the Narricot Note in connection with
the ASCI Reorganization pursuant to Step 8 of the ASCI Reorganization Step Plan,
the obligations of which were subsequently assumed by BST, the terms of which
are described on Exhibit G to the First Amendment.

“BST Restructuring Costs” means all fees, costs and expenses (including any
prepayment penalties or premiums and any stamp, registration and other Taxes,
but excluding BST Amendment Transaction Costs) incurred (or required to be paid)
by BST or any member of the BST Group in connection with the ASCI Reorganization
up to a maximum amount of $5,170,000.

“First Amendment” means the Amendment No. 1 to Note Purchase Agreement dated as
of April [    ], 2008 by and among the Company and the various Purchasers party
thereto.

“ITG Senior Amendment” means the Amendment No. 11 to Credit Agreement dated as
of April [    ], 2008 by and among the Company, the various Subsidiaries of the
Company party thereto, General Electric Capital Corporation, as agent, and the
lenders named therein.

“Narricot Note” means that certain promissory note dated November 3, 2007 in the
face amount of $20,000,000 made by Narricot Industries, L.P. and payable to the
order of the Company.

“Pro Forma BST EBITDA” means, with respect to any Target, BST EBITDA for such
Target for the most recent twelve (12) month period for which financial
statements are available at the time of determination thereof.

 

6



--------------------------------------------------------------------------------

(b) Schedule B of the Note Purchase Agreement is hereby amended by amending and
restating the definitions of “BST Debt Cover”, “BST EBITDA”, “EBITDA” and
“Funded Debt” as follows:

“BST Debt Cover” means, on any date of determination, the ratio of (x) BST
Financial Indebtedness (other than (i) BST Financial Indebtedness of the type
described in clause (f) of the definition thereof, (ii) BST Financial
Indebtedness owing between members of the BST Group, (iii) the BST Convertible
Note, (iv) the BST Redeemable Preferred Shares and (v) the BST Intercompany
Obligations) after deducting the aggregate amount of cash and cash equivalents
held by any member of the BST Group as of such date of determination to (y) BST
EBITDA for the four fiscal quarter period ending immediately prior to such date
of determination.

“BST EBITDA” means, for the applicable period of measurement, the aggregate of
consolidated net profits of the BST Group (excluding any income of any Joint
Ventures) from ordinary activities, before (without duplication): (a) the profit
(or losses) attributable to minority interests; (b) any amounts received or
receivable or paid or payable pursuant to any Treasury Transaction; (c) income
from participating interests in associated undertakings; (d) any gain or loss
over book value arising from an upward or downward revaluation of any asset (not
being stock disposed of in the normal course of trading), including purchase
accounting adjustments, if any, resulting from the transactions contemplated
pursuant to step 8 of the ASCI Reorganization Step Plan; (e) any other
extraordinary and exceptional items of any member of the BST Group (other than
in connection with the ASCI Reorganization or BST Amendment) up to a maximum
amount of €3,000,000 in any fiscal year, (f) any tax, levy, impost, duty or
other charge or withholding of a similar nature (including any penalty or
interest payable in connection with any failure to pay or any delay in paying
any of same); (g) all fees, costs and expenses (including any prepayment
penalties or premiums and stamp, registration and other taxes) incurred (or
required to be paid) by any member of the BST Group in connection with the
acquisition of BST Safety Textiles Holding GmbH up to a maximum amount of
€5,000,000; (h) BST Finance Expense; (i) professional fees and any other amounts
charged in respect of discontinued operations or restructuring activities
including the related termination of employees (other than in connection with
the ASCI Reorganization or BST Amendment); (j) any expenses incurred in respect
of historical operating leases prior to December 8, 2006; (k) BST Restructuring
Costs; (l) BST Amendment Transaction Costs; (m) non-cash interest in respect of
the BST Convertible Note, the Narricot Note and the BST Intercompany
Obligations; and (n) any non-cash amounts attributable to depreciation,
impairment, writedown or amortization of tangible or intangible assets
(including goodwill). When calculating BST EBITDA for all purposes hereunder,
BST EBITDA shall include Pro Forma BST EBITDA for the most recently ending
twelve month period prior to the date of determination of any Target acquired
prior to the date of determination.

“EBITDA” means net income (or loss) for the applicable period of measurement of
the Company and its Subsidiaries on a consolidated basis determined in
accordance with GAAP (including the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of the Company or is merged into or
consolidated with the

 

7



--------------------------------------------------------------------------------

Company or any of its Subsidiaries or that Person’s assets are acquired by the
Company or any of its Subsidiaries), but excluding: (a) the income (or loss) of
any Person which is not a Subsidiary of the Company, except to the extent of the
amount of dividends or other distributions actually paid to the Company or any
of its Subsidiaries in cash by such Person during such period and the payment of
dividends or similar distributions by that Person is not at the time prohibited
by operation of the terms of its charter or of any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Person; (b) the proceeds of any life insurance policy; (c) non-cash gains
or losses from the sale, exchange, transfer or other disposition of property or
assets not in the ordinary course of business of the Company and its
Subsidiaries, and related tax effects in accordance with GAAP; and (d) any other
extraordinary or non-recurring gains or losses of the Company or its
Subsidiaries, and related tax effects in accordance with GAAP (other than in
connection with the ASCI Reorganization or BST Amendment), PLUS (a) all amounts
deducted in calculating net income (or loss) for depreciation or amortization
for such period; (b) interest expense (less interest income) deducted in
calculating net income (or loss) for such period; (c) all accrued taxes on or
measured by income to the extent deducted in calculating net income (or loss)
for such period; (d) all non-cash last-in, first-out expenses for such period;
(e) professional fees and any other amounts charged in respect of discontinued
operations or restructuring activities including the related termination of
employees (other than in connection with the ASCI Reorganization or BST
Amendment); (f) all amounts deducted in calculating net income (or loss) for BST
Restructuring Costs; (g) all amounts deducted in calculating net income (or
loss) for BST Amendment Transaction Costs; and (h) without duplication, all
non-cash losses or expenses (or minus non-cash income or gain) included or
deducted in calculating net income (or loss) for such period, including non-cash
restructuring charges, and non-cash purchase accounting adjustments, but
excluding any non-cash loss or expense that is an accrual of a reserve for a
cash expenditure or payment to be made, or anticipated to be made, in a future
period. When calculating the Leverage Ratio for purposes of
Section 11.3(a)(xiii) only, EBITDA shall include Pro Forma EBITDA for the most
recently ending twelve month period prior to the date of determination of any
Target acquired prior to the date of determination.

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness (but excluding any WLR Subordinated
Indebtedness), and all Indebtedness in respect of Capital Leases.

11 Representations and Warranties. In order to induce Purchasers to enter into
this Amendment, the Company represents and warrants to each Purchaser, that:

(a) the execution, delivery and performance by the Company of this Amendment has
been duly authorized by all necessary corporate action and this Amendment and
the Note Purchase Agreement as amended hereby constitute legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms;

 

8



--------------------------------------------------------------------------------

(b) both before and after giving effect to the ASCI Reorganization, each of the
Company and BST is and shall be Solvent;

(c) upon the effectiveness of this Amendment and after giving effect hereto, no
Default or Event of Default exists under the Note Purchase Agreement;

(d) upon the effectiveness of this Amendment and after giving effect hereto, all
representations and warranties are true and correct in all material respects as
of the effective date of this Amendment, except for (i) any such representations
and warranties which expressly relate to an earlier date and (ii) changes in
circumstances which are otherwise expressly permitted pursuant to the terms of
the Note Purchase Agreement (as amended hereby).

12 Conditions to Effectiveness. This Amendment shall be effective on the date
when each of the following conditions have been met:

(a) this Amendment shall have been duly executed and delivered by the Company
and the Required Holders;

(b) the Company shall have delivered to the Purchasers a fully executed copy of
an Amended and Restated Pledge Agreement substantially in the form attached
hereto as Exhibit B-1 (the “Amended and Restated Pledge Agreement”) and, in
accordance therewith, the fully executed BST Convertible Note in the form
attached hereto as Exhibit B-2, duly endorsed in blank, and such other
deliveries as may be required thereby;

(c) receipt by the Purchasers of a fully executed copy of an Amended and
Restated Subordination and Intercreditor Agreement in substantially the form
attached hereto as Exhibit C;

(d) receipt by the Purchasers of opinions in substantially the form attached
hereto as Exhibit D from Jones Day, special counsel of the Company;

(e) receipt by the Purchasers of (i) a solvency certificate in substantially the
form attached hereto as Exhibit E, duly executed and delivered by the Company
and (ii) a solvency certificate in substantially the form attached hereto as
Exhibit F, duly executed and delivered by BST;

(f) receipt by the Purchasers of a fully executed copy of the ITG Senior
Amendment, certified as true, correct and complete by a Responsible Officer;

(g) receipt by the Purchasers of a fully executed copy of the BST Amendment,
certified as true, correct and complete by a Responsible Officer;

(h) receipt by the Purchasers of evidence satisfactory to the Purchasers in
their reasonable discretion that the obligations of Narricot Industries, L.P.
(“Narricot”) under the promissory note dated November 3, 2007 in the face amount
of $20,000,000 made by Narricot and payable to the order of the Company have
been assumed by BST, and that substantially contemporaneous with such
assumption, such promissory note has been

 

9



--------------------------------------------------------------------------------

converted into redeemable membership units of BST, the terms of such redeemable
membership units to be substantially as described on Exhibit G attached hereto,
and pledged pursuant to the Amended and Restated Pledge Agreement;

(i) receipt by the Purchasers of such other instruments and documents as they
may reasonably request; and

(j) payment by the Company of all reasonable, out-of-pocket expenses of the
Purchasers due and payable on or prior to the date hereof.

13 Completion of the ASCI Restructuring. Notwithstanding anything to the
contrary herein, this Amendment shall become void and shall cease to be of any
force and effect (and all rights and remedies of the Purchasers shall be
reinstated as if such Amendment had never been executed) if the ASCI
Reorganization (other than in respect of the completion of necessary
registrations required to be made in Germany, the working capital adjustments
contemplated under that certain Exchange Agreement dated as of April 15, 2008
between the Company and BST, certain name change filings and certain other
administrative and ministerial actions) is not completed by April 15, 2008.

14 Miscellaneous.

 

  14.1 Effect; Ratification.

(a) Except as specifically set forth above, the Note Purchase Agreement and the
other Financing Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Purchasers under the
Note Purchase Agreement or any other Financing Document, nor constitute an
amendment of any provision of the Note Purchase Agreement or any other Financing
Document, except as specifically set forth herein. Upon the effectiveness of
this Amendment, each reference in the Note Purchase Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Note Purchase Agreement as amended hereby.

(c) The Company acknowledges and agrees that the amendments set forth herein are
effective solely for the purposes set forth herein and that the execution and
delivery by the Purchasers of this Amendment shall not be deemed (i) except as
expressly provided in this Amendment, to be a consent to any amendment, waiver
or modification of any term or condition of the Note Purchase Agreement or of
any other Financing Document, (ii) to create a course of dealing or otherwise
obligate any Purchaser to forbear, waive, consent or execute similar amendments
under the same or similar circumstances in the future, or (iii) to amend,
prejudice, relinquish or impair any right of the Purchasers to receive any
indemnity or similar payment from any Person or entity as a result of any matter
arising from or relating to this Amendment.

 

10



--------------------------------------------------------------------------------

14.2 Counterparts and Signatures by Fax. This Amendment may be executed in any
number of counterparts, each such counterpart constituting an original but all
together one and the same instrument. Any party delivering an executed
counterpart of this Amendment by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

14.3 Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

14.4 Financing Document. This Amendment shall constitute a Financing Document.

14.5 GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
THEREOF, BUT OTHERWISE WITHOUT REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES OF THE
LAW THEREOF.

[Signature Pages Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COMPANY: INTERNATIONAL TEXTILE GROUP, INC. By:  

/s/ Neil W. Koonce

Name:   Neil W. Koonce Title:   Vice President and General Counsel PURCHASERS:

CANYON VALUE REALIZATION FUND, L.P.,

a Delaware limited partnership

  By:   Canpartners Investments III, L.P.,     a California limited partnership
    By:   Canyon Capital Advisors LLC,       a Delaware limited liability
company     By:  

/s/

    Name:       Title:   CCP F, L.P.   By:   Clearlake Capital Partners, LLC,  
  its general partner     By:   CCG Operations, LLC,       its managing member  
  By:  

/s/

    Name:       Title:   Manager RESERVOIR CAPITAL PARTNERS, L.P. By:   RCP GP,
LLC, its general partner By:  

/s/

Name:   Title:  



--------------------------------------------------------------------------------

RESERVOIR CAPITAL INVESTMENT PARTNERS, L.P. By:   RCIP GP, LLC, its general
partner By:  

/s/

Name:   Title:   RESERVOIR CAPITAL MASTER FUND II, L.P. By:   Reservoir Capital
Group, L.L.C., its general partner By:  

/s/

Name:   Title:  